DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: “benzil” should be benzyl.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “type” and “disk-like” render the claims indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Laversanne et al, US 6,277,404.
Laversanne et al teach substantially spherical multilamellar microvesicles comprising polysorbate 60, sorbitan stearate (a surfactant and a monoester wax), cationic polymer, and perfume for affixing to a fabric (col. 12, example 6).  The vesicles are formed by mechanical stirring, and these vesicles may have a particle size from 100nm to 100µm (see abstract).  This is a large range of particle size and is illustrative of the fact that persons or ordinary skill in the art can control the size of an emulsion by how vigorously and how long the emulsion is stirred.  And so it would have been obvious for one of ordinary skill in the art to formulate a nanoemulsion or a microemulsion according to the needs of the formulator as such methods for achieving a desired particle size are well-known in the art.
With respect to claim 20, these perfume vesicles may be used on the skin and hair as well (col. 13, example 7).
	With respect to the perfume, it is well known that detergents use a
mixture of blooming and enduring perfumes so that the consumer smells the perfume
immediately upon opening the detergent container (blooming perfume), and some perfume remains even after washing (enduring perfume). Both these
perfumes are known to have ClogP values between 1 and 10 (see ¶27 of US 2016/0340607 for a discussion of perfume ClogP values).

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Konate et al, US 2018/0092843 alone or in view of Laversanne et al, US 6,277,404.
Konate et al teach an aqueous multilamellar composition for delivering a hydrophobic substance comprising: (i) about 50 wt. % to about 80 wt. % of phenylethylalcohol and/or phenylpropylalcohol; (ii) a mixture of (a) about 10 wt. % to about 20 wt. % of polyglyceryl-4 laurate/sebacate and (b) about 10 wt. % to about 20 wt. % of polyglyceryl-6 caprylate/caprate; (iii) about 10 wt. % to about 20 wt. % of octane-1,2-diol; (iv) optionally about 10 wt. % to about 20 wt. % of 1,3-propanediol; and (v) about 5.0 wt. % to about 80 wt. % of water (see abstract).  The reference specifically refers to the composition as a lamellar vesicular structure, which slowly reduces the high intense fragrances and delivers the actives in a controlled manner to deliver at the oil/water interface. The delivery of the active to the oil/water interface is controlled by optimizing the vesicular lamellar structure (¶33, emphasis added by examiner).  This is precisely the composition claimed, and the “vesicular structure” is the same as the vesicle claimed.  However, the reference does not specify the particle size of this vesicular structure.  The method of forming the vesicular structure is mixing the phenylethylalcohol and/or phenylpropylalcohol (aka fragrance) with the polyglyceryl-4 laurate/sebacate and polyglyceryl-6 caprylate/caprate (aka emulsifier and wax) and water (¶13).  This will absolutely form an emulsion precisely as claimed, and the reference specifically teaches the vesicular structure should be “optimized” according to the desired end use.  The examiner maintains that optimizing the structure includes optimizing the size.  Persons of ordinary skill in the art understand that gentle mixing results in larger emulsions, and vigorous mixing results in smaller emulsions, including micro and nanoemulsions.  The examiner maintains it is an obvious design choice to optimize the size of the emulsion according to the needs of the formulator and arrive at a particle size within the range claimed.
With respect to claim 20, the multilamellar composition may be used on the skin and hair (claim 12).
In the alternative, Laversanne et al are relied upon as set forth above.  The reference is illustrative of the fact that a wide range of particle sizes may be achieved by the formulator depending on the degree of mixing.  As the reference teaches emulsions with a particle size as low as 100nm, it is obvious for persons of skill in the art to formulate the vesicles of Konate with this particle size.

Claims 1-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Laversanne et al, US 5,788,975.
Laversanne et al teach multilamellar microsphere comprising a long-lasting perfume, stearyl polysorbate, sorbitol stearate (a surfactant and a monoester wax), ethoxylated monoamine, and the balance water (col. 10, example 10).  The microspheres are formed by mechanical stirring, and may have a particle size from 100nm to 100µm (col. 3, lines 33-35).  This is a large range of particle size and is illustrative of the fact that persons or ordinary skill in the art can control the size of an emulsion by how vigorously and how long the emulsion is stirred.  And so it would have been obvious for one of ordinary skill in the art to formulate a nanoemulsion or a microemulsion according to the needs of the formulator as such methods for achieving a desired particle size are well-known in the art.
With respect to claim 22, these microspheres may be used in a textile softener (col. 9, example 9).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761